EXHIBIT 16.1 SADLER, GIBB & ASSOCIATES, L.L.C. CERTIFIED PUBLIC ACCOUNTANTS Registered with the Public Company Accounting Oversight Board November 22, 2011 Office of the Chief Accountant Securities and Exchange Commission 460 Fifth Street N. W. Washington, DC 20549 Re: Northumberland Resources, Inc. Commission File Number 333-165373 Dear Sirs: We are not in agreement with the statements being made by Northumberland Resources, Inc. in its Form 10-Q dated November 21, 2011 as they were not reviewed by the firm prior to issuance. We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. Sincerely, Sadler, Gibb & Associates
